220 Ga. 72 (1964)
137 S.E.2d 39
STATE HIGHWAY DEPARTMENT
v.
HOLLEMAN, Intervenor.
22493.
Supreme Court of Georgia.
Argued May 11, 1964.
Decided May 19, 1964.
Rehearing Denied June 1, 1964.
Eugene Cook, Attorney General, Richard L. Chambers, E. J. Summerour, Assistant Attorneys General, George Culpepper III, for plaintiff in error.
John M. Hancock, Jr., Ellsworth Hall, Jr., contra.
MOBLEY, Justice.
The State Highway Department brought proceedings in the Superior Court of Peach County against certain described lands and Robert Hatcher, Lewis Lavine, Pearl Lavine, and Mrs. S. L. Becker individually. The condemnor proceeded pursuant to Georgia L. 1961, pp. 517-529, (as amended by Ga. L. 1962, Sept. Sess, pp. 37-47), and the estimated just and adequate compensation was paid into court. The above-named condemnees appealed from the amount paid into court, and pending this litigation, L. C. Holleman filed his intervention claiming he was the prescriptive owner of an easement, or right of way, across the condemned land. The issues as made by the principal condemnation proceeding and by the pleadings and contentions of the intervenor were tried together by the same jury, but separate verdicts were tried to be entered. The jury rendered a verdict for the principal condemnees, which was not appealed and which has been paid. *73 The condemnor, however, at the close of the evidence moved for a directed verdict against the intervenor. Said motion was denied and the jury found a separate verdict in favor of the intervenor for $4,000. The condemnor made his motion for judgment n.o.v., which was denied. He excepts to that judgment. Held:
The controversy here is one concerning the proceeds of a condemnation award, and the title to the land is now with the condemnor. Therefore, the case is not one which involves title to land so as to give this court jurisdiction, but the title to the land is only incidentally involved in determining who is entitled to recover damages for the value of property taken for public purposes. Accordingly, the Court of Appeals, not this court, has jurisdiction to review the judgment complained of. See Grant v. Oakey, 218 Ga. 723 (130 SE2d 490); Boswell v. Underwood, 217 Ga. 675 (124 SE2d 394); Dougherty County v. Hamilton, 214 Ga. 644 (106 SE2d 789).
Transferred to the Court of Appeals. All the Justices concur.